Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high frequency” in claims 1 and 3 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph [0003] of Applicant’s specification describes the term “high frequency” can be 10 GHz or more, while paragraph [0006] describes a high frequency signal can be 30 GHZ or more.  However, the term “high frequency” is not explicitly defined.  
In order to expedite prosecution, the term “high frequency” is construed as it might reasonably be interpreted by a person having ordinary skill in the art.
All dependent claims are rejected under 112 by virtue of their dependency from a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moriizumi et al. (US 5,608,192, “Moriizumi”) in view of Moriizumi et al. (US 5,496,971, “Moriizumi ‘971”).

Regarding claim 1, Moriizumi discloses 1. A thin film board comprising: a first through hole that electrically connects a front surface and a back surface of the thin film board (Figs. 1, 6, col. 3, lines 6-24; the thin film board 4 comprises a plurality of discrete laminated dielectric layers 22 and a first via 26 which electrically connects the top or front surface and a bottom or back surface of the thin film board 4); 
a back wiring through which a high frequency electrical signal is propagated, that is electrically connected to the first through hole, and is disposed on the back surface of the thin film board so as to extend from the first through hole to an end of the thin film board (Figs. 1, 6, col. 3, lines 6-24; the connection layer 10 on the right side of Fig. 1 is a back wiring through which a high frequency electrical signal can be propagated, that is electrically connected to the via 26, and is disposed on the bottom or back surface of the thin film board 4 so as to extend from the via 26 in the rightward direction to an end of the thin film board 4.  Examiner’s notes: the term “through which a high frequency electrical signal is propagated” is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  In this case, Moriizumi’s wiring board can propagate a high frequency signal, therefore Moriizumi discloses this claim limitation.  Also, the claimed term “high frequency” is not explicitly defined by the claim or the specification.  Paragraph [0003] of Applicant’s specification describes the term “high frequency” can be 10 GHz or more, while paragraph [0006] describes a high frequency signal can be 30 GHZ or more.  However, the term “high frequency” is not explicitly defined.  See the 112 rejection above.  In addition, “a high frequency electrical signal” is non-statutory.  See MPEP 2106, “…transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).”); 
and a front wiring through which the high frequency electrical signal is propagated, that is electrically connected to the first through hole, and is disposed on the front surface of the thin film board (Figs. 1, 6, col. 3, lines 6-24; the surface layer 20 is a front wiring through which a high frequency electrical signal can be propagated, that is electrically connected to the via 26, and is disposed on the top or front surface of the thin film board 4).
Moriizumi does not disclose in a direction which is opposite to an extension direction of the back wiring from the first through hole.
Moriizumi ‘971 discloses in a direction which is opposite to an extension direction of the back wiring from the first through hole (Figs. 1, 4, col. 3, lines 56-66; conductive segments XY3 and XY4 extend in symmetrically opposite directions from the via hole 28).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Moriizumi’s thin-film board with Moriizumi ‘971’s front and back wiring extending in opposite directions in order for the conductive distances between electronic devices to fall within a permissible range, as suggested by Moriizumi ‘971 at col. 1, lines 40-50.

Regarding claim 2, Moriizumi in view of Moriizumi ‘971 discloses the claimed invention as applied to claim 1, above.
Moriizumi discloses 2. The thin film board according to claim 1 further comprising: a first back metal provided on the back surface of the thin film board apart from the back wiring (Figs. 1, 6, col. 3, lines 6-24; the connection layer 10 on the left side in Fig. 1 is a first back metal provide on the back or bottom surface of the thin film board 4 apart from the connection layer 10 on the right side).

Regarding claim 3, Moriizumi discloses 3. A circuit element comprising: a printed circuit board with a transmission line formed on a front surface thereof (Figs. 1, 6, col. 3, lines 6-24; the base board 2 or the thick film board is a printed circuit board with the connection layer 10 on the right side of Fig. 1 is a transmission line formed on the top or front surface of the base board 2); 
and a thin film board, wherein the thin film board includes a first through hole that electrically connects a front surface and a back surface of the thin film board (Figs. 1, 6, col. 3, lines 6-24; the thin film board 4 comprises a plurality of discrete laminated dielectric layers 22, the surface of the top dielectric layer 22 which includes the surface layer 20 is construed as the front surface of the thin film board 4, and the surface of the dielectric layer 22 which includes the ground layer 12 is construed as the back surface of the thin film board 4, and a first via 26 which electrically connects the front surface and the back surface of the thin film board 4. Examiner’s note: this construction of “the thin film board” is different from the construction of “the thin film board” of claim 1.), 
a back wiring through which a high frequency electrical signal is propagated to or from the transmission line, that is electrically connected to the first through hole, and is disposed on the back surface of the thin film board so as to extend from the first through hole to an end of the thin film board (Figs. 1, 6, col. 3, lines 6-24; the ground layer 12 on the right side of Fig. 1 is a back wiring through which a high frequency electrical signal can be propagated to or from the transmission line, that is electrically connected to the via 26, and is disposed on the dielectric layer 22 which is construed as the back surface of the thin film board 4 so as to extend from the via 26 in a rightward direction to an end of the thin film board 4. Examiner’s note: see claim 1 regarding the interpretation of “a high frequency electrical signal is propagated”.), 
and a front wiring through which the high frequency electrical signal is propagated to or from the transmission line, that is electrically connected to the first through hole, and is disposed on the front surface of the thin film board (Figs. 1, 6, col. 3, lines 6-24; the surface layer 20 is a front wiring through which the high frequency electrical signal can be propagated to or from the transmission line, that is electrically connected to the via 26, and is disposed on the top or front surface of the thin film board 4), 
and the thin film board is mounted on the printed circuit board such that the back wiring in an end portion of the thin film board comes into contact with a one end surface of the transmission line (Figs. 1, 6, col. 3, lines 6-24; the thin film board is mounted on the base board 2 such that the ground layer 12 in an end portion of the thin film board comes into contact with a one end surface of the connection layer 10 on the right side of Fig. 1).
Moriizumi does not disclose in a direction which is opposite to an extension direction of the back wiring from the first through hole.
Moriizumi ‘971 discloses in a direction which is opposite to an extension direction of the back wiring from the first through hole (Figs. 1, 4, col. 3, lines 56-66; conductive segments XY3 and XY4 extend in symmetrically opposite directions from the via hole 28).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Moriizumi’s thin-film board with Moriizumi ‘971’s front and back wiring extending in opposite directions in order for the conductive distances between electronic devices to fall within a permissible range, as suggested by Moriizumi ‘971 at col. 1, lines 40-50.

Regarding claim 9, Moriizumi in view of Moriizumi ‘971 discloses the claimed invention as applied to claim 3, above.
Moriizumi does not disclose wherein the first through hole and the transmission line do not overlap each other.
Moriizumi ‘971 discloses wherein the first through hole and the transmission line do not overlap each other (Figs. 1, 4, col. 3, lines 56-66; conductive segments XY4 does not overlap the via hole 28).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Moriizumi’s thin-film board, as modified by Moriizumi ‘971, with Moriizumi ‘971’s transmission line that does not overlap the through hole in order for the conductive distances between electronic devices to fall within a permissible range, as suggested by Moriizumi ‘971 at col. 1, lines 40-50.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moriizumi in view of Moriizumi ‘971 as applied to claim 3, above, in view of Chen et al. (US 10,779,407, “Chen”).

Regarding claim 4, Moriizumi in view of Moriizumi ‘971 discloses the claimed invention as applied to claim 3, above.
Moriizumi discloses 4. The circuit element according to claim 3, wherein the thin film board has a first back metal provided apart from the back wiring, on the back surface (Figs. 1, 6, col. 3, lines 6-24; the ground layer 12 on the left side of Fig. 1 which is electrically connected with the via 24 which is disposed on the dielectric layer 22 which is construed as the back surface of the thin film board 4 is a first back metal provided apart from the ground wiring 12 on the right side), 
the printed circuit board has a top metal on a top surface thereof (Figs. 1, 6, col. 3, lines 6-24; the base board 2 has the connection layer 10 on the left side of Fig. 1 which is a top metal on the top surface of the base board 2), 
and has a second through hole that electrically connects the top metal (Figs. 1, 6, col. 3, lines 6-24; the thick film via 8A is a second through hole that electrically connects the connection layer 10 on the left side of Fig. 1), 
and the first back metal and the top metal come into contact with each other (Figs. 1, 6, col. 3, lines 6-24; the ground layer 12 on the left side of Fig. 1 which is electrically connected with the via 24 and the connection layer 10 on the left side of Fig. 1 come into contact with each other).
Moriizumi does not disclose a second back metal on the back surface thereof, a second through hole that electrically connects the top metal and the second back metal, and the first back metal has the same potential as a potential of the second back metal through the second through hole.
Chen discloses a second back metal on the back surface thereof (Fig. 3, col. 5, lines 30-46; the electrically conductive portion of the base plate 21 which is in electrical contact with the via hole 24 on the bottom surface of the board 22 is a second back metal on the back surface of the board 22), 
a second through hole that electrically connects the top metal and the second back metal (Fig. 3, col. 5, lines 30-46; the via hole 24 electrically connects the conductive layer 26 on the top surface of the board 22 which is a top metal and the second back metal), 
and the first back metal has the same potential as a potential of the second back metal through the second through hole (Fig. 3, col. 5, lines 30-46; the conductive layer 27 on the top surface of the board 23, and the electrically conductive portion of the base plate 21 are in electrical connection and therefore have the same potential).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Moriizumi’s circuit board, as modified by Moriizumi ‘971, with Chen’s via structure in order to transmit signals longitudinally through a base plate, the first and second boards, via the conductive layers, as suggested by Chen at col. 5, lines 42-46.

Regarding claim 5, Moriizumi in view of Moriizumi ‘971 and Chen discloses the claimed invention as applied to claim 4, above.
Moriizumi discloses 5. The circuit element according to claim 4, wherein the thin film board and the printed circuit board are fixed with an adhesive or solder (Figs. 1, 6, col. 3, lines 6-24; the dielectric layer 22 which is in between the construed thin film board and the base board 2 is made from polyimide which is an adhesive which fixes the base board 2 and the other dielectric layers 22 and circuit layers which are collectively construed as the thin film board).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moriizumi in view of Moriizumi ‘971 as applied to claim 1, above, in view of Zhang (US 2013/0202340, “Zhang”).

Regarding claim 7, Moriizumi in view of Moriizumi ‘971 discloses the claimed invention as applied to claim 1, above.
Moriizumi does not disclose wherein the thin film board is a single-layer film.
Zhang discloses the thin film board is a single-layer film (Fig. 3, [0030]; the thin film circuit board 5 is either a single-layer thin film circuit board or a multi-layer thin film circuit board).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Moriizumi’s circuit board, as modified by Moriizumi ‘971, with Zhang’s single-layer film in order to produce a circuit board unit that is miniaturized and thinned, as suggested by Zhang at [0039].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moriizumi in view of Moriizumi ‘971 and Chen as applied to claim 4, above, in view of Zhang (US 2013/0202340, “Zhang”).

Regarding claim 8, Moriizumi in view of Moriizumi ‘971 and Chen discloses the claimed invention as applied to claim 4, above.
Moriizumi does not disclose wherein the thin film board is a single-layer film.
Zhang discloses the thin film board is a single-layer film (Fig. 3, [0030]; the thin film circuit board 5 is either a single-layer thin film circuit board or a multi-layer thin film circuit board).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Moriizumi’s circuit board, as modified by Moriizumi ‘971 and Chen, with Zhang’s single-layer film in order to produce a circuit board unit that is miniaturized and thinned, as suggested by Zhang at [0039].

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same grounds as applied in the prior rejection of record.
Page 6 of Applicant’s response recites: “Further regarding claim, the action cites to Moriizumi col. 3….”  Applicant alleges that if polyimide is used as an adhesive for the back wiring and the transmission line, the conductivity cannot be secured because polyimide is a dielectric.
The Examiner believes that this argument relates to claim 5.
The Examiner respectfully disagrees with Applicant’s analysis and argument with respect to claim 5.  Claim 5 requires the thin film board and the printed circuit board are fixed with an adhesive or solder.  Moriizumi’s dielectric layer 22 is an adhesive which fixes the thin film board and the printed circuit board.  Therefore, claim 5 reads on Moriizumi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847